Third District Court of Appeal
                              State of Florida

                       Opinion filed August 31, 2022.
      Not final until disposition of timely filed motion for rehearing.

                           ________________

                            No. 3D21-1344
                       Lower Tribunal No. 20-0731
                          ________________


                          J.C.H., a juvenile,
                                 Appellant,

                                    vs.

                         The State of Florida,
                                 Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Dawn
Denaro, Judge.

     Carlos J. Martinez, Public Defender, and Deborah Prager and
Nicholas A. Lynch, Assistant Public Defenders, for appellant.

      Ashley Moody, Attorney General, and Sonia Perez, Assistant
Attorney General, for appellee.


Before SCALES, LINDSEY, and LOBREE, JJ.

     PER CURIAM.
Affirmed.




            2